Citation Nr: 1524988	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-03 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Such action also entailed adverse actions with respect to the claims submitted in June 2009 as to the Veteran's entitlement to service connection for tinnitus and carcinoma of the tongue.  As to those additional issues, alone, the record reflects that the Veteran initiated an appeal relating thereto, but did not then perfect an appeal as to either matter, and, as such, only the Veteran's claim for service connection for bilateral hearing loss remains in full appellate status and is addressed herein on its merits.  

Notice is taken that, pursuant to 38 U.S.C.A. § 7109 (West 2014) and 38 C.F.R. § 20.901 (2014), the Board sought a medical expert opinion as to the issue herein addressed on its merits.  That opinion was received by the Board in April 2015 and made a part of the record.  

Included in the medical evidence obtained by the Board in April 2015 is a medical expert opinion linking the Veteran's tinnitus to his period of military service.  Such opinion reasonably raises a claim for service connection for tinnitus and inasmuch as such issue has not been developed or certified for the Board's review at this time, it is referred to the Agency of Original Jurisdiction for its initial consideration.  


FINDING OF FACT

It is at least as likely as not that the Veteran's bilateral hearing loss is of service onset.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with the VA's duties to notify and assist the Veteran under 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014) is obviated. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For certain chronic disorders, such as an organic disease of the nervous system, including a sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within the applicable presumptive period following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of symptomatology and/or manifestations and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).  Notice is taken that the U.S Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The U.S. Court of Appeals for Veterans Claims in Hensley v. Brown, 5 Vet. App. 155 (1993), concluded that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a veteran's inservice exposure to loud noise and his current disability.  Moreover, notice is also taken that the Court in Hensley found that that normal hearing was from 0 to 20 decibels and that higher threshold levels indicated some degree of hearing loss.  Hensley at 159.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran in this case seeks service connection for hearing loss of each of his ears on the basis of inservice acoustic trauma from demolition work and exposure to weaponry fire.  He indicates and the record otherwise confirms that he served in the Army as a combat engineer.  Service department records indicate that the Veteran was counseled by medical personnel in service to wear hearing protection and that also that he was routinely exposed to hazardous noise in the performance of his assigned military duties.  

Service treatment records include three audiograms, which were conducted in July 1993, January 1995, and April 1995, which identify hearing loss of the left ear meeting the criteria of 38 C.F.R. § 3.385.  No other inservice audiogram, including those performed after the 1993 and 1995 tests referenced above, demonstrates hearing loss of either ear per 38 C.F.R. § 3.385.  That notwithstanding, abnormal hearing of each ear under Hensley is nonetheless shown on audiometric testing undertaken in August 2003, November 2004, and November 2005.  Also complicating this fact pattern is the postservice discovery in late 2008 of the Veteran's squamous cell carcinoma of the head and neck, including the tongue, and its eventual treatment by way of chemotherapy and radiation, followed by his documented complaints of hearing difficulties and his own attribution of those difficulties to his cancer-related treatment.  

VA examination in November 2009 confirms the presence of bilateral hearing loss for VA purposes and notably references the Veteran's report of first noticing his hearing loss after undergoing treatment for head and neck cancer.  The VA examiner opined that the Veteran's hearing loss was less likely than not related to his military service and more likely than not due to his postservice chemotherapy and radiation treatment.  The rationale for those opinions was that the Veteran reported that his hearing loss began during his cancer treatment and that some cancers were known to cause hearing loss.  However, the Board in seeking further medical opinion concluded that the November 2009 opinion of the VA examiner was inadequate due to the examiner's reliance on faulty factual and legal premises in that the VA examiner referenced only a single abnormal audiogram in service, when in fact multiple audiograms in fact disclosed hearing loss for VA purposes or hearing loss under Hensley affecting both ears.  Moreover, the VA examiner failed to indicate whether the cancer treatments afforded the Veteran were among those which led to hearing loss and appeared to hold mistaken impressions that hearing loss must be objectively identified in service for VA compensation to be awarded and that the Veteran's hearing loss could only be attributed to a single cause, those being inservice noise exposure or postservice cancer treatment.  

On the basis of the foregoing and pursuant to its authority, the Board obtained a medical expert opinion as to the matters in dispute.  That opinion was received by the Board in April 2015.  Therein, two primary conclusions were offered, one being that a profound change in the Veteran's hearing had not occurred until after the completion of his cancer treatment, and the other being that there was subtle evidence of a high frequency hearing loss of both of the Veteran's ears on audiograms attempted from 1990 to 1993, which in all probability was related to early hair cell damage in the cochlea but not so significant as to be noticed by him.  In conclusion, the expert determined that one could not dissociate the Veteran's noise exposure in service as being a cause, if but a contributory cause, of his early cochlea damage, leading to progressive hearing loss, and that the most certain and major damage was from otoxicity from chemotherapeutic agents.  In the expert's opinion, both elements contributed to the Veteran's hearing loss, with the greatest impact being from chemotherapeutic agents used to treat his oropharyngeal cancer.  

Here, the record identifies that the Veteran suffered acoustic trauma in service and that some degree of hearing loss of each of his ears was also present during his military service.  The record is divided as to the relationship of the Veteran's current bilateral hearing loss and his inservice noise exposure, but as noted above the adverse opinion offered by the VA examiner in 2009 lacks an adequate basis and the expert opinion obtained in 2015 points to a causative role, although secondary to the effects of chemotherapy and other treatment for cancer, that inservice noise exposure was a cause of early cochlear damage, leading to progressive hearing loss.  On that basis and with resolution of reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is conceded.  


ORDER

Service connection for bilateral hearing loss is granted. 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


